Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Seong et al. (Pub No. US 2008/0006842 A1, hereinafter Seong).
With regards to claim 1, Seong teaches an optoelectronic device, comprising: 
an optoelectronic layer (see Fig. 2, optoelectronic layer 30-50); 
a texturing material (see Fig. 2, texturing material 70); and 
a top layer, wherein the texturing material is positioned between the optoelectronic layer and the top layer (see Fig. 2, texturing material 70 between top layer 60 and optoelectronic layer 30-50), wherein: 
the top layer includes a surface having a plurality of protuberances, the plurality of protuberances has a pattern representative of irregular pillars, and the top layer directly contacts the texturing material (see Fig. 2, top layer 60 with surface having protuberances that are irregular, top layer 60 directly contacts texturing material 70).

	With regards to claim 2, Seong teaches the optoelectronic device of claim 1 wherein the top layer includes one or more materials that react with the texturing material under heat to grow the 

	With regards to claim 3, Seong teaches the optoelectronic device of claim 1 wherein the plurality of protuberances extend away from the optoelectronic layer to increase light extraction efficiency of the optoelectronic device (see Fig. 2, plurality of protuberances extend away from 30-50 and extract light).

	With regards to claim 4, Seong teaches the optoelectronic device of claim 1 wherein the pattern is a random pattern (see Fig. 2, pattern is randomized on 60).

	With regards to claim 5, Seong teaches the optoelectronic device of claim 4 wherein the random pattern is dry-etched into the top layer (see Fig. 2, product by process steps not afforded significant patentable weight).

	With regards to claim 6, Seong teaches the optoelectronic device of claim 1 wherein the plurality of protuberances form a pattern, wherein the pattern includes a first portion of the surface and a second portion of the surface, wherein the first portion of the surface includes at least a portion of the plurality of-9-10829-9037.US03/148606225.1Attorney Docket No. 010829-9037.US03Client Reference No. 2010-0643.03/US protuberances, and wherein the second portion of the surface is devoid of the plurality of protuberances (see Fig. 2, first portion with a portion of plurality of protuberances, second portion with no protuberances).

	With regards to claim 7, Seong teaches the optoelectronic device of claim 1 wherein the plurality of protuberances form a pattern, wherein the pattern includes a first portion of the surface 

	With regards to claim 8, Seong teaches the optoelectronic device of claim 1 wherein the plurality of protuberances are located according to a random pattern laterally across the top layer (see Fig. 2, protuberances from 60 are random pattern).

	With regards to claim 9, Seong teaches the optoelectronic device of claim 1 wherein the pattern of the plurality of protuberances include pillars having irregular sizes and/or shapes (see Fig. 2, pattern from 60 having irregular sizes/shapes).

	With regards to claim 10, Seong teaches the optoelectronic device of claim 1 wherein the pattern of the plurality of protuberances corresponds to a number, a shape, an arrangement and/or a size associated with growing pillars using the one or more types of materials (see Fig. 2, pattern of protuberances corresponds to a number/shape/arranagement/size of irregular pillars).
	With regards to claim 11, Seong teaches the optoelectronic device of claim 1 wherein the pattern of the plurality of protuberances includes characteristic of etching away the irregular pillars (see Fig. 2, product by process steps not afforded significant patentable weight in device claims, plurality of protuberances formed).



	With regards to claim 13, Seong teaches the optoelectronic device of claim 1 wherein the optoelectronic layer includes an optoelectronic transducer (see Fig. 2, “transducer” defined as taking one form of energy and transforming it to light, optoelectronic layer 30-50 does that).

	With regards to claim 14, Seong teaches the optoelectronic device of claim 1 wherein the optoelectronic layer includes an emitter (see Fig. 2, optoelectronic layer 30-50 emits light).

	With regards to claim 15, Seong teaches the optoelectronic device of claim 14 wherein the emitter is a solid state emitter (see Fig. 2, optoelectronic layer 30-50 with semiconductor materials).

	With regards to claim 16, Seong teaches the optoelectronic device of claim 14 wherein the emitter includes: 
a first semiconductor material (see Fig. 2, first semiconductor material 30); 
an active region (see Fig. 2, active region 40); and 
a second semiconductor material, wherein the active region is positioned between the first semiconductor material and the second semiconductor material, and the second semiconductor material contacts the texturing material (see Fig. 2, second semiconductor material 50; 40 located between 30 and 50), second contact material 50 contacting texturing material 70).



With regards to claim 19, Seong teaches the optoelectronic device of claim 18 wherein the top layer includes Indium Tin Oxide (ITO) (see claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seong as applied to claim 1 above.
With regards to claim 17, Seong is silent teaching the optoelectronic device of claim 1 wherein the texturing material includes titanium.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate titanium as a texturing material because of its specific conductivity traits that are preferable as a conductor for the LED device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML